Citation Nr: 1007379	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-03 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder, and, if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1957 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed February 1978 rating decision denied 
service connection for a heart disorder.

2.  The evidence associated with the claims file subsequent 
to the February 1978 rating decision was not previously 
submitted for consideration, relates to an unestablished fact 
necessary to establish the claim, and raises a reasonable 
possibility of substantiating the claim, thus permitting 
reopening of the claim.  

3.  The competent and probative evidence preponderates 
against a finding that the Veteran's coronary artery disease 
is due to any incident or event in active military service; 
and against a finding that any organic heart disease was 
manifested to a compensable degree within one year after his 
separation from active service.

4.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's tachycardia is related to 
active military service.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision, which denied service 
connection for a heart condition, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.302 (2009).  

2.  The evidence received subsequent to the February 1978 
rating decision is new and material, and the claim for 
service connection for a heart condition is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3.  Coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).
 
4.  Giving the benefit of the doubt to the Veteran, 
tachycardia was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In April 2004, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A June 2004 letter stated the reason 
for the previous denial of the Veteran's claim for service 
connection, informed him that he would need to submit new and 
material evidence in order to reopen his claim, and advised 
him as to what new and material evidence should show.  A 
February 2008 letter described how VA determines disability 
ratings and effective dates.

The Board acknowledges that the content of the April and June 
2004 letters did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the August 2004 rating decision, January 2005 SOC, 
and September 2008 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional 60-
day periods to submit more evidence.  Moreover, the claim was 
readjudicated in the September 2008 SSOC after proper notice 
was sent.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment 
records, and the Veteran was afforded a VA examination in 
March 2008.  Additionally, a VA cardiologist reviewed the 
Veteran's claims file for the purpose of rendering a nexus 
opinion.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  New and Material Evidence to Reopen the Claim
 
In September 1977, the Veteran raised a claim of entitlement 
to service connection for an abnormal electrocardiogram (EKG) 
reading obtained during his active service in the Air Force.  
The claim was denied in a February 1978 rating decision.  The 
Veteran did not file a timely appeal.  Consequently, the 
February 1978 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In February 2004, the Veteran filed a request to reopen his 
claim for service connection for a heart disorder, which he 
claimed was related to the abnormal EKG reading in service.  
The claim was denied in an August 2004 rating decision, which 
is the subject of the instant appeal.  

Based on the procedural history outlined above, the 
preliminary issue for consideration with respect to the 
Veteran's claim is whether new and material evidence has been 
received to reopen the claim.  

It appears that the RO addressed the heart disorder claim on 
the merits in its August 2004 rating decision.  However, the 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final, 
February 1978, rating decision denying the Veteran's claim of 
entitlement to service connection for a heart disorder 
consisted of his service treatment records (STRs).  

The STRs show that a intermittent left bundle branch block 
(LBBB) pattern was detected during active service.  However, 
a report from the Medical Evaluation Board noted that the 
Veteran was asymptomatic from a cardiac standpoint, and that 
it was only by routine EKG that the heart condition was found 
at all.  Moreover, Air Force physicians felt that the LBBB 
did not represent organic heart disease.   

Based on the above evidence, the claim was denied.  
Specifically, the RO in February 1978 determined that there 
was no evidence of organic heart disease, and thus, the LBBB 
defect discovered during service was considered to be a 
constitutional or developmental abnormality.  

Evidence added to the record since the time of the last final 
denial in February 1978 includes treatment records from Seton 
Medical Center (Seton), a March 2008 VA examination report, 
and an October 2009 report from a VA cardiologist, Dr. S.P.  
The Seton records show a diagnosis of coronary artery disease 
in 2003, along with the persistent presence of the LBBB.  At 
the March 2008 VA examination, the examiner expressed concern 
over the Veteran's current tachycardia.  Dr. S.P. stated that 
the tachycardia observed in March 2008 was at least as likely 
as not related to the bypass tract tachycardia diagnosed in 
the spring of 1977 while the Veteran was in active service.       

The evidence added to the record since the previous February 
1978 denial constitutes new and material evidence.  It 
addresses the existence of a disability and of a nexus 
between the disability and active service, which is an 
unestablished fact necessary to substantiate the claim.  
Further, it is not redundant, as there have been no previous 
records containing a definitive diagnosis of a heart 
condition that was related to active service.  Finally, it 
does raise a reasonable possibility of substantiating the 
heart condition claim.  Therefore, the Board finds that the 
criteria under 38 C.F.R. § 3.156(a) have been satisfied, and 
the claim is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the August 2004 rating decision 
that is part of the pending appeal, the Board may proceed 
with appellate review at this time without prejudicing the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic heart disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his current heart 
problems are related to the cardiovascular abnormalities 
detected during active service.  

The Veteran's June 1957 enlistment examination report shows no 
indication of prior or current heart problems.  Beginning in 
1969, he had occasional chest discomfort, which appears to have 
been attributed to a recurrent pneumothorax.  In March 1977, an 
EKG showed an intermittent left bundle branch block pattern.  
Specifically, a Holter monitoring showed intermittent LBBB with 
bypass conduction, and a treadmill showed rapid acceleration of 
his heart rate with exercise and complete LBBB followed by 
supraventricular tachycardia.  At the time, the Veteran denied 
any palpitations, chest pains, or other cardiac problems.  In 
April 1977, a doctor opined that the EKG findings were a form of 
bypass conduction involving aberrant conduction around the Bundle 
of His.  The doctor recommended further electro-physiological 
testing at another, better-equipped facility, but the Veteran 
retired from service before further testing could be conducted.  
However, a second EKG conducted in June 1977 confirmed the 
findings of an intermittent LBBB pattern. 

Following separation from service, there is no indication that 
the Veteran had any symptoms of heart problems.  Then, in 
November 2003, he was playing tennis when he felt mid-epigastric 
discomfort, nausea, dizziness, and shortness of breath.  He was 
hospitalized at Seton Medical Center.  An EKG showed that the 
LBBB was still present.  An angiogram showed normal large 
coronary arteries, with a mild lesion in the left anterior 
descending of about 30 percent, mild to moderate apical left 
ventricular hypokinesia with an overall ejection fraction of 50 
percent, and a normal right iliofemoral system.  The doctor 
assessed very mild coronary artery disease and left ventricular 
hypertrophy.  The Veteran was discharged with instructions to 
follow-up as an outpatient.

In March 2008, he was afforded a VA examination.  He said he 
continued to get heartburn and pain much like the pain he felt 
upon his 2003 hospital admission.  However, he was able to play 
tennis every 2 days, and walked 1 or 2 miles every day without 
any shortness of breath or chest pain.  Examination of the 
cardiac system revealed no jugular vein distention.  The heart 
had a rapid regular rhythm, with no murmurs or gallops.  There 
was no evidence of cardiomegaly.  The examiner reviewed the 
Veteran's previous 1977 and 2003 medical records and concluded 
that the only evidence of cardiac disease was the conduction 
defect of left bundle branch block.  There was no evidence of 
significant coronary artery disease, angina pectoris, or 
congestive heart failure, although tachycardia was present.  
However, the examiner expressed concern over the Veteran's 
current tachycardia.  The examiner ordered an EKG, but there is 
no documentation of it having been completed.  He also 
recommended that the Veteran follow up with his primary care 
physician regarding the tachycardia and blood pressure.  

At the request of the Board, a VA cardiologist, Dr. S.P., 
reviewed the Veteran's claims file and offered his expert 
opinion in an October 2009 report.  Dr. S.P. noted that LBBB 
was diagnosed in March and April 1977, and had not existed on 
EKG prior to that date.  Thus, the doctor stated it is clear 
that the LBBB developed during active military service.  
Next, the doctor stated that the coronary artery disease 
(CAD) diagnosed in 2003 bears no direct causal relationship 
to the LBBB; in other words, LBBB does not cause CAD.  Both 
LBBB and CAD may result from some other condition that is a 
risk factor for both, such as high blood pressure.  However, 
review of the Veteran's military records was noted to reveal 
no condition that would cause either LBBB or CAD, and so the 
reviewing physician determined that it is not likely that the 
Veteran's CAD could be related to his military service.  

Finally, Dr. S.P. stated it is not possible to determine with 
certainty the relationship of the March 2008 tachycardia to 
service related conditions, because there were no details 
(e.g., EKG or a specific heart rate) included in the March 
2008 VA examination report.  However, Dr. S.P. opined that it 
is at least as likely as not that the March 2008 tachycardia 
is related to the bypass tract tachycardia diagnosed in the 
spring of 1977 while the Veteran was on active duty.  The 
doctor further specified that this was not LBBB, but a 
service-related condition which was incompletely evaluated 
prior to discharge from the service.  

Based on the foregoing, the Board finds that the weight of 
the evidence preponderates against a grant of service 
connection for coronary artery disease.  

First, with regard to the presumptive service connection 
provisions in the law for chronic diseases, the evidentiary 
record herein is negative for any manifestation of organic 
heart disease either during service or within the Veteran's 
first post-service year.  Indeed, a June 1977 Medical 
Evaluation Board report notes that the Veteran was 
asymptomatic from a cardiac standpoint, and he was not 
diagnosed with CAD until 2003.  Thus, because the evidence 
fails to establish any clinical manifestations of hearing 
loss within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease are not satisfied.  

Next, the competent medical evidence weighs against a grant 
of service connection for CAD.  Although mild CAD was 
diagnosed in 2003 at Seton, the March 2008 VA examiner found 
no evidence of cardiac abnormality other than the LBBB, and 
specifically found no evidence of significant CAD.  Also, Dr. 
S.P. opined that the Veteran's CAD was not related to his 
military service, as there was no nexus between the Veteran's 
LBBB and CAD, and there were no risk factors for CAD present 
during the period of active service.  Thus, the competent 
evidence weighs against finding that the Veteran's CAD is 
related to his active service.

In addition, continuity of the disorder has not been 
established by the evidence.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
heart palpitations and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's dizziness, shortness of 
breath, and other cardiac symptoms are found to be capable of 
lay observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  The Veteran's service records show no 
evidence of dizziness or related symptoms in active service.  
Following service, there was no documentation of complaints 
or treatment for cardiac problems until 2003, over 25 years 
after his separation from service.  While he is clearly 
sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for over 25 
years following his military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.

However, although the evidence does not show a nexus between 
CAD and active service, the Board finds that the evidence is 
in relative equipoise with regard to whether the Veteran's 
tachycardia is related to active service.  Namely, Dr. S.P. 
opined that the Veteran's tachycardia observed in March 2008 
was at least as likely as not related to the tachycardia 
documented during active service.  The Board notes that, 
although the evidence does not establish continuity of 
symptoms or treatment for tachycardia, because there is no 
documentation of tachycardia following separation from 
service until 2008, continuity is established by the 
competent medical opinion of Dr. S.P. and by the lay 
statements of the Veteran regarding his symptoms.  Buchanan, 
supra.  Moreover, there are no other medical opinions 
regarding a nexus between the Veteran's tachycardia and 
active service.  The Board finds that the evidence raises a 
reasonable doubt that there is a nexus between the Veteran's 
current tachycardia and the tachycardia observed during 
active service.  
  
Thus, considering the statements of the Veteran and the 
competent medical evidence, the Board will resolve all 
reasonable doubt in the Veteran's favor and grant the claim 
for service connection with regard to tachycardia.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for coronary artery disease is denied.

Service connection for tachycardia is granted.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


